Citation Nr: 1144413	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter for further development in April 2010.

Additionally, the Board notes that the Veteran also perfected an appeal with respect to the issue of entitlement to service connection for tinnitus, but this issue was resolved by a July 2011 rating decision granting service connection for the disability.  


FINDING OF FACT

The Veteran has bilateral hearing loss that is related to his active service.


CONCLUSION OF LAW

Hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).
Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has bilateral hearing loss related to his active service.  Specifically, he alleges that he had military noise exposure related to his military occupation as a jet instrument technician on jet aircraft.  
The Board notes that in-service noise exposure has been conceded based on the service treatment records confirming that the Veteran worked as a jet mechanic on the flight line during service, and further notes that the RO granted service connection for tinnitus based on the Veteran's in-service noise exposure.   

Moreover, while available service treatment records showed hearing considered normal for VA purposes during active service, audiograms show that he Veteran's hearing acuity decreased during his time in active service.  Specifically, audiological testing upon enlistment examination performed in May 1969 revealed auditory thresholds of 5, 5, 0, and 5 decibels at 500, 1000, 2000, and 4000 Hertz in the right ear, and thresholds of 5, 5, 5, and 5 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  Audiological testing performed in 1970, 1971, 1972 and 1973 show evidence of reduced hearing with the October 1973 audiogram revealing auditory thresholds of 10, 10, 15 and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear, and thresholds of 15, 15, 15, 5, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear.  

Post service treatment records show complaints of hearing loss first documented in a November 2005 private audiogram.  The uninterpreted November 2005 audiogram appeared to reveal auditory thresholds of 25, 30, 30, and 25 decibels at 500, 1000, 2000, and 4000 Hertz in the right ear and thresholds of 25, 30, 25, and 20 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  These results do not establish the presence of hearing loss disability per 38 C.F.R. § 3.385 in either ear.  

A second uninterpreted private audiogram performed in April 2008 appeared to reveal auditory thresholds of 35, 40, 35 and 35 decibels at 500, 1000, 2000, and 4000 Hertz in the right ear and thresholds of 30, 30, 20, and 30 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  Speech recognition scores were 100 percent, bilaterally.  These results establish the presence of hearing loss disability per 38 C.F.R. § 3.385, bilaterally.  

The Veteran was afforded a VA audiological examination in May 2011.  The examiner noted that service treatment records reflected a worsening of hearing acuity between the audiometric hearing test completed in October 1970 and the test completed in October 1973.  Specifically, hearing had changed by 10 decibels at several test frequencies in the right ear and up to 30 decibels in the left ear.  The examiner stated that this was more change than would be considered a normal variation or a normal progression of hearing.  The likely cause of the change was the Veteran's exposure to noise during service.  Current audiological testing revealed auditory thresholds of 25, 20, 25, 30 and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear, and thresholds of 25, 20, 25, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  The examiner provided a diagnosis of mild sensorineural hearing loss at 3000 Hertz in the right ear and mild sensorineural hearing loss at 6000 Hertz in the left ear.  Thus, based on the change of hearing acuity in service and military noise exposure, the examiner opined that it was as likely as not that the Veteran's current hearing loss was caused, at least in part, by the Veteran's military noise exposure.     

In the Board's opinion, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  Although, the May 2011 VA examination did not show hearing loss meeting the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385, the April 2008 private audiogram did show a hearing loss disability for VA purposes.  The Board notes that the requirement for a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case the instant claim was received in June 2006, so a "current disability" is shown under the criteria of McClain.  Moreover, the May 2011 VA examiner provided an opinion linking the Veteran's current hearing loss to his military noise exposure.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted.
ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


